NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

ROBERT GREEN,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D17-5067
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark R. Wolfe,
Judge.

Robert Green, pro se.


PER CURIAM.

             Affirmed. See Art. X, § 9, Fla. Const.; Castle v. State, 330 So. 2d 10 (Fla.

1976); Deatherage v. State, 15 So. 3d 775 (Fla. 2d DCA 2009); State v. Battle, 661 So.
2d 38 (Fla. 2d DCA 1995); Wright v. State, 637 So. 2d 356 (Fla. 1st DCA 1994).



BLACK, SALARIO, and BADALAMENTI, JJ., Concur.